UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6517



GERARD VALMORE BROWN,

                                           Petitioner - Appellant,

          versus


STEPHEN GAL, Warden of FCI - Estill; UNITED
STATES OF AMERICA,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CA-00-2221-6-20-AK)


Submitted:   September 20, 2001       Decided:   September 26, 2001


Before LUTTIG, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gerard Valmore Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gerard Brown appeals from the district court’s order con-

struing his petition filed pursuant to 28 U.S.C. § 2241 (1994) as

one filed under 28 U.S.C.A. § 2255 (West Supp. 2001), and trans-

ferring the case to the District Court for the Middle District of

North Carolina.   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court. Brown v. Gal, No. CA-00-2221-6-20-AK

(D.S.C. Dec. 21, 2000). We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                        DISMISSED




                                2